Title: To George Washington from Hewes, Smith, &amp; Allen, 4 January 1780
From: Hewes, Smith, &amp; Allen
To: Washington, George


          
            Sir
            Edenton [N.C.] 4th Jan. 1780.
          
          Herewith you have enclosed a letter from a gentleman in Thinerieff once honored with your aquaintance. It accompanied a pipe of Wine for your Excellency in one of our Boats called the Hancok arrived from that place. A Mr Turnbull who was himself transporting a large quantity of goods to the

northward was very anxious to take charge of this pipe of Wine, from the good character we have received of this gentleman & the ardent desire he has expressed of serving you, we have ventured to send it in by him, without your Excellency’s orders which we hope will go safe, & that we shall be pardoned for the freedom we have taken. We have the honor to be, with hearts full of esteem—Your Excellency’s most obedient & humble Servts
          
            Hewes Smith & Allen
          
        